Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-39 are pending in this application. This application is a continuation-in-part of 16/534,832, filled on 08/07/2019. 

Election/Restrictions
Applicants’ election without traverse of Group II, claims 23-39, filed on 10/14/2022 is acknowledged.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 23-39 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 23-28 and 32-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berl et al. (US 2020/0138772 A1).
Berl et al. meet all of the limitations of claims 23, 24, 26- 28, and 35-37. Berl et al. disclose powder and aqueous solution formulations, to be diluted with water (paragraph 37, 80, 110), comprising a stabilized, aqueous purified cannabis oil emulsion comprising CBD and THC and at least one emulsifier selected from the group consisting of Polysorbate 80, Polysorbate 20, Vit E-TPGS (TPGS), etc., (abstract), and exemplified an aqueous emulsion (paragraph 80 and 194) comprising CBD/THC oil (cannabidiol/ tetrahydrocannabinol), vitamin E TPGS, Polysorbate 80, ascorbic acid, and distilled water (example 25) which is prepared by putting all weighed components into a flask and heating in an oil bath and stirring (paragraph 143) and a filter step (paragraph 196-201, especially 200) and to be dried to form powders (paragraph 194 and 202).
Berl et al. meet all of the limitations of claims 25 and 38. Berl et al. disclose cannabis oil being hemp oil (paragraph 31, 99, and 132) and the compositions being oily (paragraph 125 and 127-129).
Berl et al. meet all of the limitations of claims 32-34. Berl et al. disclose the composition comprising preservatives such as sorbic acid (paragraph 125).
Berl et al. meet all of the limitations of claim 39. Berl et al. disclose additives being added to pre-drying emulsion (paragraph 181).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berl et al. (US 2020/0138772 A1) in view of Calcium ascorbate, magnesium ascorbate and zinc ascorbate added for nutritional purposes in food supplements (The EFSA Journal (2009) 994, 1-22, https://efsa.onlinelibrary.wiley.com/doi/pdf/10.2903/j.efsa.2009.994).
The teachings of Berl et al. are discussed above and applied in the same manner. Berl et al. teach ascorbic acid being added as ascorbic acid or magnesium salt of ascorbic acid (paragraph 33, 55-58, 88, 94, 102, and 115) which would have the same stabilizing effect of cannabis oil.
Berl et al. do not specify addition of MgCl2 in claims 30 and 31.
According to the instant specification magnesium chloride is to be combined with ascorbic acid (last paragraph in example 14) which results in magnesium salt of ascorbic acid. According to “Calcium ascorbate, magnesium ascorbate and zinc ascorbate added for nutritional purposes in food supplements” magnesium ascorbate is the reaction product between MgCl2 and ascorbic acid (page 7, 9, and 15).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in example 25 and paragraph 115 of Berl et al. to replace ascorbic acid in example 25 with magnesium ascorbate in paragraph 115 in form of a combination of ascorbic acid and MgCl2 based on the knowledge of magnesium ascorbate being the reaction product between MgCl2 and ascorbic acid. Both ascorbic acid or magnesium ascorbate being suitable reducing agents and antioxidants was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing ascorbic acid in example 25 with magnesium ascorbate flows from both having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612